Title: Daniel Scott to Thomas Jefferson, 20 November 1810
From: Scott, Daniel
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle 20th November 1810
          
          Your’s of 16th came when I was from home which put it out of my power to answer it untill the present— As you have a use for the money (due me on a/c of Corn) and I have none at present you are perfectly welcome to it keep it untill February Albemarle Court at which time I shall want it to fulfill some engagements I have made which will become due about that time—In haste
          
            I am sir with the Highest Regard Your Obdt servt
            
 Daniel Scott
          
        